COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Frederick H. Schrader v. Robert M. (Randy) Roach, Jr.

Appellate case number:      01-20-00183-CV

Trial court case number:    2018-59845

Trial court:                189th District Court of Harris County

       In this accelerated appeal, appellee, Robert M. (Randy) Roach, Jr., has filed a
motion for submission without appellate briefing. Appellant is opposed to the relief
requested and filed an objection and response to appellee’s motion. Appellee’s motion is
denied.
       It is so ORDERED.

Judge’s signature: ______/s/ Evelyn V. Keyes________
                    Acting individually  Acting for the Court

Date: ___April 7, 2020____